McCultoch, J., (after stating the facts). Appellant challenges the sufficiency of the evidence, and contends that a peremptory instruction should have been given. The testimony introduced on behalf of appellee tends to show that when the train reached Tuckerman the caboose came to a standstill near a certain- road crossing where it was accustomed to stop, or where it sometimes stopped (there being no regular stopping place for local freight trains), and all the passengers walked forward to the door preparatory to alighting, and some of them did alight at that time; that the train was then put in motion slowly and moved a very short distance when it came to a stop with a sudden and unusually violent jerk which threw appellee down, as-described in the complaint, and inflicted the injuries complained of. She was standing at the door, holding to the door knob, when the injury occurred. There was also testimony to the effect that when the passengers went forward and reached the door the conductor,- who was standing on the ground near the caboose, called out to them, telling them to stop, that the caboose would be pulled up to the crossing; that the train began moving just at that time, and appellee did not have time to, take a seat before the violent jerk came and threw her down. Appellee testified that she did not hear the admonition of the conductor, and the evidence does not show that it was given so loud or that he was so close to.her thát she must have heard it. She testified that she arose from her seat and went forward because the other passengers did so, and that she did not have time, after the.train began to move again, to take a seat before the jerk came. She was fourteen years old when the injury occurred. The evidence of several witnesses tended to show that the jar caused by stopping the train the second time was sudden and an unusual and extraordinary one, even for a freight train. The testimony of witnesses introduced by appellant .tended to establish facts sufficient to exonerate the company entirely from the charge of negligence, but in testing the sufficiency of the evidence as a whole we must view it in the strongest light favorable to the findings of the jury. We are of the opinion that the evidence made out a case of negligence sufficient to go to the jury, and that the peremptory instruction was properly refused. It is well settled that, though a passenger riding on a freight train must be deemed to have assumed all the risks usually and reasonably incident to travel on such trains, yet, where the railroad company undertakes the carriage of passengers on freight trains, it owes such passengers the same high degree of care to protect them from injury as if they were on passenger trains. Rogers v. Choctaw, O. & G. Rd. Co., 76 Ark. 520; Pasley v. St. Louis, I. M. & So. Ry. Co., 83 Ark. 22. But, as it is not practical to operate freight trains without occasional jars and jerks calculated to throw down careless and inexperienced passengers standing in the car, “the duty of the company is therefore modified by the necsssary difference between freight and passenger trains and the manner in which they must be operated; and, while the general rule that the highest practicable degree of care must be exercised to protect passengers holds good, the nature of the train and necessary-difference in its mode of operation must be considered, and the company is bound to exercise only the highest degree of care that is usually and practically exercised and consistent with the operation of a train of that nature.” 4 Elliott on Railroads, § 1629. If the sudden stopping of the train, at the time and under the circumstances it is shown to have occurred, was accompanied by a jerk or jar as violent and extraordinary as is described by some of' the witnesses, then the servants of .the company were guilty of culpable negligence, which rendered the company liable for damages to a passenger injured thereby. Appellee did not assume the risk of danger from such acts of negligence, and whether or not she was gui-lty of contributory negligence was a question for the jury. Pasley v. St. Louis, I. M. & So. Ry. Co., supra; St. Louis, I. M. & So. Ry. Co. v. Harmon, 85 Ark. 503. We conclude that there was sufficient evidence to sustain a verdict for damages, and that the case was submitted to the jury upon correct instructions. We are of the opinion, however, that the amount of the verdict is excessive. The evidence shows that appellee was pitched forward through the door of the caboose, and that she fell on the platform, her head striking the railing as she fell. Her head, shoulder, back and one of her thumbs were hurt, and two of her teeth were loosened. She was confined to her bed two or three weeks. A physician prescribed treatment once for her injuries, her shoulder was swollen, and she suffered considerable pain. At the .time of her trial, about a year later, she still complained of the trouble in her back and shoulder, and that her hearing was defective. There is nothing to indicate from the character of the injury that it was calculated to cause a defect in her hearing, and a physician who treated her both before and after the injury, who saw her and prescribed for her the morning of the day on which she was injured, testified that the defect in her hearing was probably caused by catarrhal trouble with which she was afflicted before and after the injury, and that the continued pain in her back was attributable to disease of the kidneys with which she had been afflicted before the injury, and for which he was treating her at the time.' There is no tangible or substantial evidence that the continued pain in her back and shoulder or that the defect in her hearing was caused by the fall, while on the contrary there is positive and uncontradicted evidence that these troubles were attributable to other causes. The jury had no right to speculate upon the possibility^ of these injuries being caused by the fall when there was no evidence directly to that effect. The result is that we see no evidence of a permanent injury to appellee from the fall. It was> of a temporary nature, and, according to the evidence, the elements of damage were confined to pain and suffering for a period of two or three weeks. The shock at the time of the fall must have been quite severe, but the suffering for the next two or three weeks is not shown to have been acute. We think that an assessment of damages at any sum over $1,000 is excessive, but the evidence sustains a recovery of that amount. If the jury had assessed the damages at that or a less sum, we would let it stand. St. Louis, I. M. & So. Ry. Co. v. Snell, 82 Ark. 61. If, therefore, appellee will, within fifteen days, remit the amount of damages down to $1,000, the judgment will stand affirmed; otherwise the judgment will be reversed, and the cause remanded for a new trial.